FILE COPY


                                  M A N D A T E

TO THE 92ND DISTRICT COURT of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 16th day of May,
2014, the cause upon appeal to revise or reverse your judgment between

Rey Ortiz,                                                                    Appellant,
                                            v.
Luis Manuel Singleterry                                                        Appellee.
CAUSE NO. 13-14-00230-CV                                         (Tr.Ct.No. C-2191-14-A)

was determined; and therein our said Court made its order in these words:

THE THIRTEENTH COURT OF APPEALS, having considered this cause on appeal,
concludes the judgment of the trial court should be reversed and the cause remanded to
the trial court. The Court orders the judgment of the trial court REVERSED and
REMANDED for further proceedings consistent with its opinion. Costs of the appeal are
adjudged against appellee.

We further order this decision certified below for observance.

                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 15th day of January, 2015.




                                                 Dorian E. Ramirez, CLERK